
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11



CB RICHARD ELLIS

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective October 1, 2001)


--------------------------------------------------------------------------------




1.   PURPOSE   1
2.
 
DEFINITIONS
 
1
3.
 
ELIGIBILITY AND ELECTIONS TO MAKE DEFERRALS
 
4
4.
 
ACCOUNTS, DEFERRALS AND COMPANY MATCHES
 
7
5.
 
DEEMED INVESTMENT OPTIONS
 
8
6.
 
VESTING OF ACCOUNTS
 
9
7.
 
DISTRIBUTION OF ACCOUNTS
 
9
8.
 
PLAN ADMINISTRATION
 
11
9.
 
NO FUNDING OBLIGATION; RABBI TRUST
 
11
10.
 
NONALIENATION OF BENEFITS
 
11
11.
 
NO LIMITATION OF EMPLOYER RIGHTS
 
12
12.
 
APPLICABLE LAW
 
12

       


Exhibit A   Participating Employers   14
Appendix A
 
The Company Match Program (1999 and 2000 Only)
 
15
Appendix B
 
Retention Program (2000 Only)
 
17
Appendix C
 
Recruitment Program
 
18
Appendix D
 
Special Awards
 
19
Appendix E
 
Interest Index Fund I Units
 
20
Appendix F
 
Consequences and Options to Plan Participants Upon Merger
 
21

i

--------------------------------------------------------------------------------




CB RICHARD ELLIS

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective October 1, 2002)


        1.    PURPOSE    

        The purpose of the CB Richard Ellis Deferred Compensation Plan, as
amended and restated effective as of October 1, 2002 (the "Plan"), is to allow a
select group of management or highly compensated employees of CB Richard Ellis
Services, Inc. ("CBRES") and its affiliates that adopt this Plan to defer
receipt of Compensation. The Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"). Appendix F to the Plan describes the consequences
and options available to Participants effective upon the merger of the Company
with Blum CB Corp. (a wholly-owned subsidiary of CBRE Holding, Inc.).

        2.    DEFINITIONS    

        Whenever referred to in this Plan, the following terms shall have the
meanings set forth below except where the context indicates otherwise.

        2.1  "Account" means a Participant's Company Account or Employee
Account, or both, as the context requires. The value of an Account will be
determined by the Committee in its discretion, based upon the Participant's
elections pursuant to Section 5 or the requirements of the Plan as to whether
net income, gain or loss should be measured by (a) Mutual Fund Units (b) Stock
Fund Units or (c) Interest Index Fund II Units.

        2.2  "Beneficiary" means the person or persons who are the Participant's
beneficiaries pursuant to the Employer's group term life insurance programs
unless otherwise designated by the Participant for purposes of this Plan on a
form prescribed by the Committee. In the event of any ambiguity or uncertainty
regarding designation of one or more beneficiaries, the Committee shall
determine the same in its discretion based on all facts and circumstances, and
such determination shall be binding on all interested persons.

        2.3  "Code" means the Internal Revenue Code of 1986, as amended.

        2.4  "Company Contribution" means an unsecured and unfunded promise of
an Employer not resulting from a Deferral consisting of a credit of Stock Fund
Units, or Interest Index Fund II Units or Mutual Fund Units to a Participant's
Account by the Employer in accordance with Appendix A (1999 and 2000 Company
Match Program), Appendix B (Retention Program), Appendix C (Recruitment Program)
and Appendix D (Special Awards).

        2.5  "Committee" means the Chief Executive Officer of CB Richard Ellis
Services Inc., or a committee consisting of three or more employees of the
Employer selected by such Chief Executive Officer.

        2.6  "Company Account" means a Participant's account established under
Section 4.1 of this Plan and maintained by the Committee as an unfunded and
unsecured book entry reflecting the liability of the Employer to a Participant
in the amount of the Participant's accumulated Company Contributions (if any)
and net income, gain or loss imputed thereto in accordance with a Participant's
investment measurement designations as permitted by the Plan. Subaccounts of the
Company Account may be established by the Committee under Section 4.1.

        2.7  "Company Insurance Fund Subaccount" means the subaccount so
described in Section 4.1.

1

--------------------------------------------------------------------------------




        2.8  "Company Interest Index Fund II Subaccount" means the subaccount so
described in Section 4.1.

        2.9  "Company Stock Fund Subaccount" means the subaccount so described
in Section 4.1.

        2.10 "Compensation" means a Participant's individual remuneration for
services rendered to an Employer or another person, as determined by the
Committee in its complete discretion, consisting of "wages" as shown on Form W-2
(a) excluding (i) income resulting from forgiveness of interest or principal on
indebtedness to an Employer, (ii) distributions under this Plan that would
otherwise be includable as such "wages," (iii) draws against future commissions
even if "wages" for Form W-2 purposes, (iv) income resulting from the exercise
of stock options or lapse of restrictions on sales of restricted stock, and
(v) amounts intended to reimburse the Participant for costs or expenses, and
(b) increased by (i) Deferrals under this Plan, and (ii) deferrals under the CB
Richard Ellis 401(k) Plan and deferrals pursuant to any cafeteria plan of an
Employer or any other pre-tax deferrals the Committee determines to be similar.
The Committee, in its discretion in a particular case, may adjust "Compensation"
by adding back items described in clause (a) of the preceding sentence or
subtracting items described in clause (b) of the preceding sentence, or adding
or subtracting other items, for one or more individual purposes of the Plan. In
the case of an Eligible Employee who is an independent contractor, the foregoing
definition shall be applied as determined by the Committee, but generally by the
substitution of remuneration amounts reportable on Form 1099 for "wages"
reportable on Form W-2. For purposes of determining whether or not a person is
an Eligible Employee, Compensation may, as determined by the Committee or as
provided herein, include Compensation paid by a former employer.

        2.11 "Deferral" means the portion of Compensation elected by a
Participant to be deferred in accordance with the Plan.

        2.12 "Deferral Date" means January 1 of each year or such other dates as
may be set from time to time by the Committee.

        2.13 "Eligible Employee" means an employee or a full time independent
contractor of an Employer who is both designated by the Committee and meets the
criteria of this Section 2.13. The term independent contractor may include a
corporation not required to use the accrual method of accounting for tax
purposes. With reference to an employee who is compensated partially or entirely
by salary, such employee shall be an Eligible Employee as of a Deferral Date if
the Committee determines that:

        (a)  as of any Deferral Date occurring in or prior to the 2001 Plan
Year, the employee's Compensation on an annualized basis is $100,000 or more;

        (b)  as of the Deferral Date occurring in the 2002 Plan Year, the
employee's Compensation on an annualized basis is $200,000 or more; or

        (c)  as of any Deferral Date occurring in or after the 2003 Plan Year,
(i) the employee is an "Accredited Investor" as defined in Regulation D
promulgated under the Securities Act of 1933, as amended, or (ii) with the
exception of a single year, the employee has had, or is reasonably likely to
have annual Compensation in excess of $200,000 per year over the prior three
years and the current Plan Year; provided, however, that the number of employees
permitted to participate in the Plan in any Plan Year pursuant to this
clause (ii), when added to the number of employees and independent contractors
permitted to participate in the Plan for such year pursuant to
clause (z)(ii) below, shall not exceed thirty-five.

With reference to an employee or independent contractor compensated entirely on
an incentive, bonus or commission basis, such employee or independent contractor
shall be an

2

--------------------------------------------------------------------------------




Eligible Employee "as of the applicable Deferral Date," as that phrase is used
in the first sentence of Section 3.1, if the Committee determines that:

        (x)  he or she has received, as of any Deferral Date occurring in or
prior to the 2001 Plan Year, Compensation of $100,000 or more in the preceding
or current year;

        (y)  he or she has received, as of the Deferral Date in the 2002 Plan
Year, Compensation of $150,000 or more during the portion of the Plan Year
preceding the Deferral Date ending on the date his or her Deferral election is
accepted by the Committee or any earlier date set by the Committee; or

        (z)  he or she, as of any Deferral Date occurring in or after the 2003
Plan Year, (i) is an "Accredited Investor" as that term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended, or
(ii) with the exception of a single year, has had, and is reasonably likely to
have, annual Compensation in excess of $200,000 per year over the prior three
years and the current Plan Year; provided, however, that the number of employees
and independent contractors permitted to participate in the Plan in any Plan
Year pursuant to this clause (ii), when added to the number of employees
permitted to participate in the Plan for such year pursuant to
clause (c)(ii) above, shall not exceed thirty-five.

        2.14 "Employee Interest Index Fund II Subaccount" means the account as
described in Section 4.1.

        2.15 "Employee Insurance Fund Subaccount" means the subaccount so
described in Section 4.1.

        2.16 "Employee Stock Fund Subaccount" means the subaccount so described
in Section 4.1.

        2.17 "Employee Account" means a Participant's account established under
Section 4.1 of this Plan and maintained by the Committee as an unfunded and
unsecured book entry reflecting the liability of the Employer to a Participant
in the amount of the Participant's accumulated Deferrals (if any) and net
income, gain or loss imputed thereto in accordance with a Participant's
investment measurement designations as permitted by the Plan. Subaccounts of the
Employee Account may be established by the Committee under Section 4.1.

        2.18 "Employer" means CBRES and any entity as to which CBRES directly or
indirectly controls 80% or more of the equity or voting interests that is so
designated by the Committee on Exhibit A.

        2.19 "In Service Payment Quarter" is defined in Section 3.4(b)(i).

        2.20 "Interest Index Fund I Unit" means a unit of value established by
the Committee as a means of measuring value of the Interest Index Fund I-related
portion of an Account under the Plan.

        2.21 "Interest Index Fund II" means a theoretical fund that credits
interest on Account balances at a compound annual rate of 11.25 percent.

        2.22 "Interest Index Fund II Unit" means a unit of value established by
the Committee as a means of measuring value of the Interest Index Fund
II-related portion of an Account under the Plan.

        2.23 "Liquidity Date" means (a) 180 days after CBRE Holding, Inc.
completes an underwritten public offering of not less than $50 million of its
Class A common stock or (b) the effective date of any merger of CBRE
Holding, Inc. with another entity pursuant to which the shareholders of CBRE
Holding, Inc. receive cash or marketable securities or (c) the date on which the
Participant must be a shareholder of CBRE Holding, Inc. in order to participate
in a "Co-Sale" or "Required

3

--------------------------------------------------------------------------------




Sale" procedure of CBRE Holding, Inc. (but only as to the maximum number of
shares of Stock such Participant can sell in such procedure).

        2.24 "Mutual Fund Options" means one or more mutual funds designated
from time to time by the Committee to measure net income, gain or loss with
respect to Company or Employee Insurance Fund Subaccount.

        2.25 "Mutual Fund Unit" means the unit of value as used by the measuring
mutual funds to value any Mutual Fund Options.

        2.26 "Participant" means any Eligible Employee who has made an election
to defer Compensation under Section 3.1 or for whom the Plan maintains an
Account.

        2.27 "Payment Quarter" means the calendar quarter in which a
distribution is scheduled to be made, or commences, that is made, or selected by
a Participant under Section 3.4.

        2.28 "Plan" means this Deferred Compensation Plan, as hereby amended and
restated, and as thereafter amended.

        2.29 "Plan Year" means the calendar year.

        2.30 "Rabbi Trust" means the trust established by the Committee under
Section 9 of this Plan to hold title to assets identified by the Employer as
being reserved for purposes of offsetting Plan benefits.

        2.31 "Stock" means the Common Stock, par value $0.01 per share, of
CBRES. In the event of any change in the outstanding shares of Stock that occurs
by reason of a stock dividend or split, recapitalization, merger, consolidation,
combination, exchange of shares, or other similar corporate change, the
aggregate number of shares of Stock Fund Units credited to any Participant's
Stock Fund Account shall be adjusted appropriately by the Committee as though
they were shares of Stock. The Committee's determination shall be final and
conclusive. Fractional shares shall be rounded to the lowest whole share.

        2.32 "Stock Fund Unit" means a unit of value, equal at any relevant time
to the value of a share of Stock, established by the Committee as a means of
measuring value of the Stock-related portion of an Account under the Plan.

        2.33 "Termination of Employment" means any voluntary or involuntary
termination of employment with any entity forming a part of the Employer,
including on account of death or Total and Permanent Disability, but does not
include a transfer of employment among the entities which form a part of the
Employer, unless such transfer is otherwise determined to be a Termination of
Employment by the Committee in its sole discretion.

        2.34 "Termination Payment Quarter" is defined in Section 3.4(b)(ii).

        2.35 "Total and Permanent Disability" has the same meaning given to such
term or comparable term under the Company's long term disability plan as in
effect from time to time.

        3.    ELIGIBILITY AND ELECTIONS TO MAKE DEFERRALS    

        3.1    Eligibility.    Only persons who are Eligible Employees as of the
applicable Deferral Date, and who have then satisfied Deferral election
procedures established by the Committee, shall be eligible to make Deferrals for
the Plan Year in which the Deferral Date falls. Compensation of an Eligible
Employee otherwise payable to the Eligible Employee during the period commencing
on a Deferral Date and ending on the earlier of (a) the last day of the Plan
Year which includes such Deferral Date or (b) the effective date of the
termination of the Plan, or an amendment of the Plan curtailing Deferrals, may
be deferred in accordance with Section 3.2.

4

--------------------------------------------------------------------------------

        3.2    Elections.    An Eligible Employee's election to make a Deferral
shall meet the requirements of this Section 3.2, but shall otherwise be in
accordance with such limitations, restrictions and forms as the Committee, or
its delegate, may prescribe in its discretion. An election to make a Deferral
shall be in writing on a form prescribed by the Committee and shall be delivered
in such manner as specified by the Committee. The election shall specify the
Deferral Date to which it applies and shall be completed prior to such Deferral
Date. The election shall be irrevocable, except to the extent that the Committee
may, in its discretion, permit an amendment of an election to occur in
accordance with Section 3.4. For 2001 and preceding Plan Years (but not any Plan
Year after 2001), the election of any person who is compensated entirely on an
incentive, bonus or commission basis may only defer Compensation for any Plan
Year which is in excess of $100,000. A separate election to defer must be made
for each successive Plan Year no later than the Deferral Date for that Plan
Year. For elections made after 1998, the minimum annual Deferral shall be $5,000
(any Deferrals for a Plan Year of less than $5,000 will be returned to the
Participant) and 100% of a bonus may be deferred. No amounts may be deferred
which are required to satisfy income and payroll tax withholding, and benefit
plan contributions for the Participant (including taxable income required to
satisfy Code Section 415 in light of the qualified plan deferral elected) or
garnishments or other payroll obligations under process of law.

        3.3    Initial Year of Hire.    Except as may be determined otherwise by
the Committee, in its discretion, an Eligible Employee initially hired by the
Company during a Plan Year after 1998 shall first become eligible to defer as of
the Deferral Date next following the Eligible Employee's date of hire with the
Company.

        3.4    Terms of Deferral Elections.    

        (a)    Conformance of Form of Distributions to Post-May 1, 1999
Options.    Effective May 1, 1999, elections made prior to 1999 shall be
automatically amended to alter the originally elected form of distribution to
conform, as determined by the Committee, either (1) to a new election provided
by the Participant or (2) to the most closely similar form of distribution
available under the remainder of this Section 3.4, including application of the
requirement set forth in Section 7.2 that subaccounts of Accounts, attributable
to a single Plan Year's Deferral election, of $25,000 or less be distributed as
a lump sum. However, the Committee shall have the discretion to maintain one or
more distribution or other features of an election made prior to 1999.

        (b)    Initial Selection of Payment Years.    If an Eligible Employee
elects a Deferral for a Plan Year (or permitted shorter period) commencing after
1998, the Eligible Employee, in consideration of his acceptance of the benefits
of the Plan, becomes a Participant bound by the terms and conditions of the Plan
and must elect with respect to such Deferral, to defer payment to one of the
following Payment Quarters:

          i)  The second calendar quarter of a calendar year specified by the
Participant, which shall be at least the third calendar year commencing after
the close of the calendar year in which the Deferral election is effective, and
in which quarter distribution shall be made or commence to be made in the form
described in Section 3.4(c), notwithstanding the Participant's continuing
employment ("In Service Payment Quarter"); or

          ii)  Any calendar quarter after the calendar quarter of the
Participant's Termination of Employment ("Termination Payment Quarter").

In the case of amount credited to any Company Account or any Employee Stock Fund
Subaccount, the Participant's sole choice shall be to defer payment to a
Termination Payment Quarter.

5

--------------------------------------------------------------------------------

        (c)    Available Forms of In Service Distribution.    A Participant
electing an "in-service distribution" under subsection 3.4(b)(i) may elect in
his or her Deferral election form to receive the distribution of that portion of
his Account attributable to the particular Plan Year's Deferral, and net
earnings (if any) thereon, as a lump sum payable within the first thirty days of
the applicable In Service Payment Quarter, or in annual installments, over two,
three, four, or five years. If such an In Service Payment Quarter election fails
to designate a form of distribution, the Participant shall be deemed to have
elected the lump sum distribution described in the preceding sentence.

        (d)    Available Forms of Termination Distribution.    A Participant
electing a "termination distribution" under subsection 3.4(b)(ii) may elect in
his or her Deferral election form to receive the distribution of the vested
portion of his or her Company and Employee Accounts (a) as a lump sum payable on
a date specified in the form which is not more than ten years after his or her
Termination of Employment date (or if the merger described in Appendix F has
become effective, a Liquidity Date but only with respect to vested Stock Fund
Subaccounts) or (b) as annual installments, over five, ten, or fifteen years,
with the first annual installment payable during the first month of the
Termination Payment Quarter and subsequent installments paid on approximately
the anniversary of the first installment. If such a Termination Payment Quarter
election fails to designate a form of distribution, the Participant shall be
deemed to have elected the lump sum distribution described in the preceding
sentence. In the case of an Employee or Company Stock Fund Subaccount, all
distributions will be made in the form of shares of Stock; provided, however,
that before receiving a certificate for such shares, the Participant must enter
into a stockholders or similar agreement generally applicable to employee
shareholders of CBRE Holding, Inc. The Participant will not be obligated to
enter into any such agreement to the extent he or she receives shares of Stock
pursuant to subparagraph (a) or (b) of the definition of Liquidity Date.

        (e)    Limited Option to Amend Elections.    Once submitted to the
Committee in accordance with its procedures, a Deferral election shall be
irrevocable except as provided in this subsection (e). A Participant may, so
long as such Participant is employed by the Employer, elect, in accordance with
Committee procedures, (1) to amend an In Service Payment Quarter election made
under subsection (b)(i) to provide for a later In Service Payment Quarter, to
alter the form of distribution to the extent permitted by Section 3.4(c), or to
convert the election to a Termination Payment Quarter election meeting the
requirements of Section 3.4(d), or (2) to amend the form (installment or lump
sum) of distribution under a Termination Payment Quarter election made in
accordance with subsection (d), provided the conditions of this subsection
(e) are also met, as follows:

          i)  If the Participant's initial election is for distribution in an In
Service Payment Quarter, up to two amended elections may be made in writing. Any
such amended election must be made by the December 31 falling fifteen months
prior to the existing In Service Payment Quarter. Any further amended elections
beyond two may be made only with Committee consent. Notwithstanding subsection
(b)(i), an amended election may change the In Service Payment Quarter to the
second calendar quarter of any subsequent Plan Year, including the next calendar
year commencing immediately after the initially elected In Service Payment
Quarter; and

          ii)  If the Participant's existing election is for distribution in a
Termination Payment Quarter, any amendment thereof will not take effect, and the
previous election shall remain in effect, unless the amended election is made in
writing at least 365 days preceding the Participant's Termination of Employment
and the amendment may not convert the election to an In Service Payment Quarter
election.

6

--------------------------------------------------------------------------------




        (f)    Default Election Form.    If a Deferral election specifies an
amount, but does not specify that it is an In Service Payment Quarter election
or Termination Payment Quarter election, or is otherwise defective, in the
Committee's opinion, the Participant shall be deemed a Termination Payment
Quarter election providing for a lump sum distribution.

        4.    ACCOUNTS, DEFERRALS AND COMPANY MATCHES    

        4.1  The Committee or its delegate shall establish (i) a Company Account
for each Participant to which the Participant's Company Contributions (if any)
and share of income, gains and losses allocable thereto, shall be credited (in
accordance with Sections 2.1 and 4.5), and from which distributions under
Section 7 shall be withdrawn and (ii) an Employee Account for each Participant
to which the Participant's Deferrals (if any) and share of income, gains and
losses allocable thereto, shall be credited (in accordance with Sections 2.1 and
4.5), and from which distributions under Section 7 shall be withdrawn. The
Committee or its delegate shall establish subaccounts of each such Account as
may be necessary for vesting, distribution or other administrative distinctions
of the Plan including, without limitation, the following:

        (a)  A "Company Stock Fund Subaccount" reflecting Company Contributions
in the form of Stock Fund Units credited to the Company Account and net income,
gain or loss allocable thereto.

        (b)  A "Company Insurance Fund Subaccount" reflecting credits (which may
be unfunded or funded by the Company with contributions to the Rabbi Trust) to
such subaccounts is adjusted for net income, gains and losses upon Mutual Fund
Options as elected by the Participant. Such subaccount shall, for Plan Years
after 2000, be subject to an expense charge equal to the sum of (1) any actual
expenses charged to the Company by the insurance company which provides the
Mutual Fund Options, and (ii) Company charges, not to exceed (a) 0.5 percent per
year in and before the 2002 Plan Year and (b) 1.00 percent in and after the 2003
Plan year, to reflect the Company's cost of maintaining the subaccount.

        (c)  A "Company Interest Index Fund II Subaccount" reflecting credits by
the Company to such account adjusted for interest at an annual compound rate of
11.25 percent. No allocations to Interest Index Fund II Units will be permitted
when the total of all such allocations exceeds $20 million (exclusive of the
2000 Company Match). CBRES will maintain Interest Index Fund II through June 30,
2006. At that time it may elect to terminate such fund or change the interest
rate from 11.25% to the rate charged to CBRES under its principal bank credit
agreement. If CBRES elects to terminate Interest Index Fund II, any Participant
who has an interest therein may either receive the balance credited to his or
her Company Interest Index Fund II Subaccount and Employee Interest Index Fund
II Subaccount in cash or have such balance reallocated to the Insurance Fund.
Such election must be made on or before December 31, 2001 but if the election is
to reallocate the balance to the Insurance Fund, the election as to Mutual Fund
Options may be made at the time the Interest Index Fund II is terminated.

        (d)  An "Employee Stock Fund Subaccount" reflecting the Participant's
Deferrals to the extent deemed invested, pursuant to the Participant's election,
in Stock Fund Units, and net income, gain or loss allocable thereto.

        (e)  An "Employee Insurance Fund Subaccount" reflecting the
Participant's Deferrals credited to one or more Mutual Fund Options, where the
deemed value, at any relevant time, of such Employee Insurance Fund Subaccount
is the then aggregate of credits to such subaccount representing such Deferrals
adjusted for net income, gains and losses upon Mutual Fund Options elected by
the Participant. Such subaccount shall, for Plan Years after 2000, be subject to
an expense charge equal to the sum of (1) any actual expenses charged to the

7

--------------------------------------------------------------------------------




Company by the insurance company which provides the Mutual Fund Options, and
(ii) Company charges, not to exceed (a) 0.5 percent per year in and before the
2002 Plan Year and (b) 1.00 percent in and after the 2003 Plan year, to reflect
the Company's cost of maintaining the subaccount. Participants may elect not to
have their Employee Insurance Fund Subaccounts charged at the increased rates
specified in the preceding clause (b) for any year after the 2003 Plan Year by
making an election on or before December 31, 2002, to receive the entire balance
credited to such subaccount in cash after the conclusion of the 2003 Plan Year.

        (f)    An "Employee Interest Index Fund II Subaccount" reflecting the
Participant's Deferrals to such account adjusted for interest at an annual
compound rate of 11.25 percent.

        (g)  Subaccounts of any of the subaccounts described in (a)—(f) of this
Section 4.1 are attributable to the Deferral election of a Participant for a
particular Plan Year.

Except as specifically required by the Plan, the Committee shall determine the
accounting rules for Accounts in its complete discretion.

        4.2  If permitted by CBRES, an Employer may, in its complete discretion,
credit, as Company Contributions, Stock Fund Units, Interest Index Fund II Units
or Mutual Fund Units to a Participant's Company Account in accordance with the
terms of the Company Match, Retention, Recruitment and Special Awards Programs
set forth respectively as Appendices A through D to this Plan. One, more than
one, or all of such Programs may not be in effect for all Plan Years.

        4.3  Deferrals made by a Participant in accordance with Section 3 shall
be credited to a Participant's Employee Stock Fund Subaccount, Employee
Insurance Fund Subaccount or Employee Interest Index Fund II Subaccount, as
determined by the Committee within ten business days after the Deferral is made.
Deferrals deemed invested in Mutual Fund Options shall be credited based upon
the closing net asset value on the crediting date.

        4.4  With respect to Deferrals elected prior to 1999, the balance
credited to each Participant's Account shall be allocated to the investment
option(s) applicable under the Plan on December 31, 1998, consisting of Stock
Fund Units, and the limited option described in Appendix E.

        4.5  Mutual Fund Units shall be valued daily to allocate any income,
gain, loss or expense applicable to such units. Interest Index Fund I and
Interest Index Fund II shall be valued quarterly to allocate any income, gain,
loss or expense applicable to such units. Stock Fund Units shall be valued at
such times as may be determined by the Committee but not less frequently than
annually. In the event the Stock is not traded on a national exchange or the
NASDAQ National Market, the value of Stock Fund Units shall be determined by the
Committee. For any relevant Account valuation under the Plan, including for
purposes of distribution, unless the Committee determines that an earlier or
later date shall be utilized, the balance of a Participant's Account or
subaccount thereof shall be determined by the Committee or its delegate as of
the last business day of the month immediately preceding the event requiring
such valuation.

        4.6  Notwithstanding any other provision of this Plan or of any
Participant's Deferral election, during the 2003 Plan year and thereafter, if
any Participant also participating in the CB Richard Ellis 401(k) Plan obtains a
hardship distribution from the CB Richard Ellis 401(k) Plan, Deferrals under
this Plan shall be suspended relative to such Participant for six months
following such hardship distribution.

        5.    DEEMED INVESTMENT OPTIONS    

        5.1  Each Participant may direct the Committee on the investment mix for
the balance credited to his or her Employee or Company Insurance Fund Subaccount
(if any) among the Mutual Fund Options designated from time to time by the
Committee under the Plan in

8

--------------------------------------------------------------------------------

accordance with procedures established by the Committee. For the period form
June 1, 2001 until such time as there has been allocated to Interest Index Fund
II a total of $20 million (exclusive of allocations pursuant to Appendix A (the
2000 Company Match)), a Participant may direct the Committee to reduce his or
her Company or Employee Insurance Fund Subaccount balances and allocate such
reduction to his or her Company or Employee Interest Index Fund II Subaccount.
Any portion of a Participant's Company or Employee Account allocated to Stock
Fund Units or Interest Index Fund II Units may not be subsequently allocated to
another deemed investment option except as specifically provided herein.
Effective July 1, 2000, no more than two changes in investment elections may be
made in any month. Each such change will be effective prospectively on the
crediting date specified in Section 4.3. Changes in investment elections shall
be delivered in such form and fashion as the Committee shall require.

        5.2  Appendix E (Interest Index Fund I) sets forth rules applicable to a
limited investment option available for pre-April 1, 2000 Deferrals.

        6.    VESTING OF ACCOUNTS    

        6.1  Amounts credited to an Employee Stock Fund Subaccount, Employee
Insurance Fund Subaccount or Employee Interest Index Fund II Subaccount shall be
vested and non-forfeitable (except to the extent of any net investment losses)
at all times.

        6.2  Amounts (if any) credited to a Company Stock Fund Subaccount,
Company Insurance Fund Subaccount or Company Interest Index Fund II Subaccount,
shall vest as determined by the Committee from time to time consistent with
Sections 7.5 and 7.6 and Appendices A through D to this Plan.

        6.3  Nothing in this Section 6 shall be interpreted to provide a
Participant with other than his applicable Employer's unsecured and unfunded
promise to pay deferred compensation in accordance with Section 7.

        7.    DISTRIBUTION OF ACCOUNTS    

        7.1    In General.    Amounts credited to a Participant's Employee
Account and Company Account shall be distributed in accordance with elections
made under Section 3.4, subject, however, to the terms and conditions of this
Section 7 and Appendices A through D to this Plan.

        7.2    Special Limitations on Forms of Distribution.    If the aggregate
vested value of all of a Participant's subaccounts that are eligible for
distribution at the same time under Section 7.1 does not exceed $25,000 at the
time distribution is to commence, then, notwithstanding anything in an election
to the contrary, the distribution shall be in the form of a lump sum. For
purposes of subsection 3.4(d), if the Committee determines that a Participant
has experienced Total and Permanent Disability, the Participant shall be deemed
to have had a Termination of Employment as of the first date of such Total and
Permanent Disability, as determined by the Committee. For purposes of subsection
3.4(c), if a Participant has a Termination of Employment prior to the applicable
In Service Payment Quarter or while receiving in-service distributions,
distribution of all Accounts shall be made or commence within thirty days of the
close of the calendar quarter of Termination of Employment, and shall be in the
form elected (or deemed elected) with respect to a termination distribution.

        7.3    Rules for Determining Distribution Amounts.    The Committee or
its delegate shall have all the discretion described in Section 8 with respect
to the determination of the amount of distributions, including establishing
reasonable administrative periods between the valuation of an Account for
purposes of distribution and the effective delivery of good funds or shares of
Stock to a Participant. In general, the amount of a distribution shall be
determined by first determining as

9

--------------------------------------------------------------------------------




to Stock, the number of shares, and as to Mutual Fund Units, Interest Index Fund
I Units and Interest Index Fund II Units, the value, in the applicable Account
in accordance with Section 4.5.

        7.4    Form of Distributions.    Any distributable subaccount of a
Company Stock Fund Subaccount or Employee Stock Fund Subaccount as determined
under Section 7.3 shall be distributed in whole shares of Stock equal to the
number of vested Stock Fund Units credited to such subaccount, rounded to the
lowest number of whole shares. All other distributions shall be in cash.

        7.5    Death.    A Participant's Company Account shall not become vested
and non-forfeitable as a result of the Participant's death, if not otherwise
vested in accordance with Appendices A through D, as applicable. If a
Participant dies before all of the vested and non-forfeitable amounts credited
to his or her Account have been distributed, the Participant's Beneficiary shall
receive such amounts in the Participant's Account in accordance with such
Participant's election then in effect, and the Plan; provided, however, that the
Committee may, in its sole discretion, distribute the vested and non-forfeitable
balance credited to the Participant's Account to the Participant's Beneficiary
in such other manner as the Committee shall determine.

        7.6    Disability.    A Participant's Company Account shall not become
vested and non-forfeitable as a result of the Participant's Total and Permanent
Disability or other form of disability, if not otherwise vested in accordance
with Appendices A through D, as applicable. If a Participant suffers Total and
Permanent Disability before all of the vested and non-forfeitable amounts
credited to his or her Account have been distributed, the Participant shall
receive such amounts in his or her Account in accordance with such Participant's
election then in effect, and the Plan; provided, however, that the Committee
may, in its sole discretion, distribute the vested and non-forfeitable balance
credited to the Participant's Account to the Participant in such other manner as
the Committee shall determine.

        7.7    Unscheduled Withdrawals.    

        (a)    Hardship and Unscheduled Distributions with 7.5% Forfeiture.    A
withdrawal of amounts from an Account may occur, in accordance with such notice
and approval procedures as the Committee, in its discretion, may establish,
under either of the two circumstances described below:

          i)  Solely with respect to the Employee Insurance Fund Subaccount and
the Employee Interest Index Fund II Subaccount of a Participant, in the event of
the Participant's hardship, as determined by the Committee in its discretion,
consisting of serious accidental injury or illness of the Participant or
dependent of the Participant, material casualty loss of the Participant's
property, or other material hardship circumstances arising from events not
within the Participant's control; or

          ii)  When the requested distribution is more than the lesser of
(A) $25,000, or (B) 50% of each of the Participant's Employee Insurance Fund
Subaccount, Stock Fund Subaccount and Interest Index Fund II Subaccount
balances, and 7.5% of such requested distribution is forfeited and therefore not
distributed, and in the case of a Participant who is an Eligible Employee, the
Participant is barred from continuing a Deferral for the Plan Year in which such
distribution is made and the subsequent Plan Year. Any such withdrawal from the
Employee Stock Fund Subaccount shall be payable in shares of Stock.

        (b)    Valuation.    The amount of an unscheduled distribution for
purposes of Section 7.7(a)(ii) shall be based upon the Account valuation under
Section 4.5 as of a date determined by the Committee which is not later than
15th business day following the Committee's receipt of the withdrawal request.
In the case of Employee Stock Fund

10

--------------------------------------------------------------------------------

Subaccounts, the 50% rule of Section 7.7(a)(ii) must be met, based upon the
number of shares of Stock.

        8.    PLAN ADMINISTRATION    

        8.1  This Plan shall be adopted by each Employer and shall be
administered by the Committee.

        8.2  This Plan may be amended in any way or may be terminated, in whole
or in part, at any time, in the discretion of the Board or Directors of CB
Richard Ellis Services, Inc., or its delegate. Upon termination of the Plan, the
Committee or the Board of Directors may, in its sole discretion, elect to
distribute all Accounts immediately or in accordance with each Participant's
deferral election(s) and the provisions of the Plan as they existed at the time
of the Plan's termination.

        8.3  The Committee shall have the sole authority, in its discretion, to
adopt, amend and rescind such rules and regulations as are consistent with the
Plan as it deems advisable for the administration of the Plan, to construe and
interpret the Plan, the rules and regulations, and deferral election forms, and
to make all other determinations deemed necessary or advisable for the
administration of the Plan. All decisions, determinations, and interpretations
of the Committee shall be binding on all persons. The Committee may delegate its
responsibilities as it sees fit.

        8.4  Any election or other administrative document under the Plan
required to be in writing may, as determined by the Committee, be created,
transmitted and maintained in electronic form.

        8.5  The Committee shall select the insurance contracts or other
vehicles which are the deemed reference regarding the value of each Employee
Insurance Fund Subaccount. It shall furthermore determine the Mutual Fund
Options, if any, available within such contracts or vehicles for selection by
Participants. The Company shall deposit any such contracts in the Rabbi Trust,
and may deposit in the Rabbi Trust any additional assets acquired for purposes
of offsetting the Employer obligation under the Plan.

        9.    NO FUNDING OBLIGATION; RABBI TRUST    

        No Employer is under any obligation to secure any amount credited to a
Participant's Account by any specific assets of any Employer or any other assets
in which any Employer has an interest. Neither the Participant nor his or her
estate, assigns or successors shall have any rights against any Employer with
respect to any portion of the Account except as a general unsecured creditor. No
Participant has an interest in his or her Account except to the extent the
Participant actually receives a distribution of cash or Stock.

        The obligation to make payments to any Participant hereunder shall be
that of the Employer that employed such Participant during the period or periods
that such Participant deferred receipt of Compensation.

        On or before December 31, 1999, the Committee shall establish a Rabbi
Trust to hold title to assets which the Committee designates under Section 8.5
which an Employer acquires as an offset to its unsecured obligation under the
Plan. It is the intent of this Plan that no provision of any Rabbi Trust shall
be interpreted as granting any interest in the property of the Rabbi Trust which
would result in a Participant being deemed to be in receipt of taxable income
under the Plan prior to distribution, and any such provision shall be null and
void from its inception.

        10.    NONALIENATION OF BENEFITS    

        No benefit under this Plan may be sold, assigned, transferred, conveyed,
hypothecated, encumbered, anticipated, or otherwise disposed of, and any attempt
to do so shall be void. No such benefit, prior to receipt thereof by a
Participant, shall be in any manner subject to the debts, contracts,
liabilities, engagements, or torts of such Participant.

11

--------------------------------------------------------------------------------


        11.    NO LIMITATION OF EMPLOYER RIGHTS    

        Nothing in this Plan shall be construed to limit in any way the right of
any Employer to terminate an Eligible Employee's employment at any time for no
reason, or any reason, and without regard to whether such termination is in good
faith; nor shall it be evidence of any agreement or understanding, express or
implied, that any Employer (a) will employ an Eligible Employee in any
particular position, (b) will ensure participation in any incentive programs, or
(c) will grant any awards under such programs.

        12.    APPLICABLE LAW    

        This Plan shall be construed and its provisions enforced and
administered in accordance with ERISA (to the extent applicable) and, to the
extent not preempted, the laws of the State of Delaware.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, CB Richard Ellis Services, Inc. has caused this
Deferred Compensation Plan (as amended and restated) to be duly executed by the
undersigned as of the 1st day of June, 2001.

    CB RICHARD ELLIS SERVICES, INC.


 
 
      By: /s/  RAYMOND E. WIRTA      

--------------------------------------------------------------------------------

Raymond E. Wirta
Chief Executive Officer

13

--------------------------------------------------------------------------------




EXHIBIT A

Participating Employers in the
CB Richard Ellis Services, Inc.
Deferred Compensation Plan as of June 1, 2001


CB Richard Ellis Services, Inc.
L.J. Melody & Company, Inc.
L.J. Melody & Company of Texas, L.P.
CBRE/LJM Mortgage Company, LLC
CB Richard Ellis Investors, L.P.
CB Richard Ellis, Inc.

14

--------------------------------------------------------------------------------


APPENDIX A

THE COMPANY MATCH PROGRAM
(1999 and 2000 Only)


        A.    Eligibility.    Eligible Employees who, during the 1999 or 2000
Plan Year, are credited in the aggregate with $1,000,000 or more of gross
commissions earned on behalf of one or more entities forming a part of the
Employer (or such other threshold as the Committee may specify generally, by
classes, or as to individuals) shall be eligible to have credited to their
respective Company Stock Fund Subaccount or Company Interest Index Fund II
Subaccount, as determined by the Committee, a matching Company Contribution with
respect to such Plan Year, as described in this Appendix A ("Company Match
Contribution"). The Committee shall in its sole and absolute discretion
determine whether an Eligible Employee has achieved $1,000,000 in gross
commissions, or other threshold, during such Plan Year. Notwithstanding the
preceding two sentences, no executive officer of CBRES shall be eligible to
receive a Company Match Contribution, and no director of CBRES (other than a
director whose non-director compensation from CBRES is composed entirely of
commission, bonus or other incentive Compensation) shall be eligible to receive
a Company Match Contribution under this Appendix A.

        B.    Amount and Form of Company Match Contribution.    The amount of
the Company Match Contribution under this Appendix A for both 1999 and 2000 for
an Eligible Employee shall be the lesser of (1) $100,000, (2) 10% of 50% of the
Eligible Employee's gross commissions (adjusted to reflect team or other splits)
payable with respect to the applicable Plan Year or (3) 100% of the Eligible
Employee's Deferrals for such Plan Year. The Company Match Contribution shall be
payable only with respect to the 1999 and 2000 Plan Years. The Company Match
Contribution for 1999 will be made in the form of Stock Fund Units equal in
value at the time of crediting to the amount of the Company Match Contribution
and will be credited to the Account of the affected Eligible Employee as
determined by the Committee within 150 days after the close of the Plan Year.
The Company Match Contribution for 2000 will be in the form of credits to the
Participant's Company Interest Index Fund II Subaccount and will be credited
within 180 days after the close of the 2000 Plan Year. The Committee in its sole
and absolute discretion shall determine an Eligible Employee's gross commissions
for a Plan Year.

        C.    Condition to Crediting of Company Match Contribution.    The
Company Match Contribution will only be credited in the event the affected
Eligible Employee (i) allocates to Stock Fund Units or Interest Index Fund II
Units (as determined by the Committee) by such deadline as the Committee
determines, an amount from his or her Deferrals for the applicable Plan Year
equal to one-half of the amount of his or her Company Match Contribution for the
Plan Year and (ii) executes an Agreement Not to Compete in the form stipulated
by the Committee from time to time. Such Agreement Not to Compete may require
the Eligible Employee to refrain from competition with an Employer or use
confidential information of an Employer for a period of up to five years.

        D.    Vesting.    Except as provided in the following sentence, any
Stock Fund Units or Interest Index Fund II Units within a Participant's Company
subaccounts attributable to a Company Match Contribution shall be forfeited upon
the Participant's Termination of Employment. Any such Stock Fund Units and/or
Interest Index Fund II Units shall only become vested and non-forfeitable, and
therefore distributable to the applicable Eligible Employee or his or her
Beneficiaries, to the extent of 20% at each successive December 31 following the
crediting of such Company Match Contribution, upon which the Eligible Employee
remains employed (including as an exclusive independent contractor) with an
entity forming a part of the Employer. Notwithstanding the preceding sentence
any Stock Fund Units and/or Interest Index Fund II Units shall be forfeited in
their entirety, whether or not then vested under the preceding sentence, in the
event the Participant experiences a Termination of Employment for material
cause, as determined by the Committee, or, except as otherwise expressly

15

--------------------------------------------------------------------------------


provided in the Agreement Not to Compete, breaches or challenges (whether before
or after Termination of Employment) the validity of the Agreement Not to
Compete.

        E.    Distributions.    Notwithstanding any other provisions of the
Plan, distributions under this Appendix A shall be made only upon the
Participant's Termination of Employment.

        F.    Administration.    The provisions of this Appendix A shall be
administered by the Committee in its discretion in accordance with Section 8 of
the Plan.

16

--------------------------------------------------------------------------------


APPENDIX B

RETENTION PROGRAM
(2000 ONLY)


        A.    Eligibility.    The 125 sales professionals with the highest
average commissions over a consecutive three (3) year period ending December 31,
1999 and who are selected by the Committee (and subject to adjustment by the
Committee) are eligible to become Participants in the Retention Program. The
final selection from among such sales professionals will be made by the
Committee in its sole and absolute discretion.

        B.    Amount of Retention Award.    The Retention Award will be in the
form of a credit of Stock Fund Units and will vary with the position of the
Participant in the top 125 as follows:

Sales
Professional
Ranking

--------------------------------------------------------------------------------

  Stock Fund
Units
Awarded

--------------------------------------------------------------------------------

1-15   5,700 16-75   4,500 76-125   3,000

        The Retention Award will be credited to the Participant's Company Stock
Fund Subaccount.

        C.    Condition to Crediting of Retention Award.    The Retention Awards
of 5,700 or 4,500 Stock Fund Units will be credited to the Participant's Company
Stock Fund Subaccount only if he or she executes an Agreement Not to Compete in
the form and at the time specified by the Committee.

        D.    Vesting.    If the Participant has a Termination of Employment at
any time within four (4) years after he or she has been granted a Retention
Award, the Participant will forfeit all Stock Fund Units attributable to such
Retention Award regardless of the reason for the termination. Otherwise, such
Stock Fund Units will vest on the fourth (4th) anniversary of the grant. Whether
or not the Participant is otherwise vested under this Appendix B he or she will
forfeit all Stock Fund Units credited with respect to the Retention Award in the
event he or she breaches or challenges (whether before or after Termination of
Employment) the validity of his or her Agreement Not to Compete (subject in each
case to the specific terms of such agreement).

        E.    Distributions.    Notwithstanding any other provisions of the
Plan, distributions with respect to vested Stock Fund Units credited under this
Appendix B shall be made only upon Termination of Employment and subject to the
provisions of the Participant's Agreement Not to Compete.

        F.    Administration.    The provisions of this Appendix B shall be
administered by the Committee in its discretion in accordance with Section 8 of
the Plan.

17

--------------------------------------------------------------------------------


APPENDIX C

RECRUITMENT PROGRAM


        A.    Eligibility.    Participation in the Recruitment Program is
confined to sales professionals who are offered and accept a job with an entity
forming a part of the Employer and who can demonstrate to CBRES' satisfaction
during the negotiation of the terms and conditions of their employment that
their income from services during the year of hire or the previous calendar year
exceeded $100,000 and is likely to do so under their employment with the
Employer on an annualized basis.

        B.    Amount of Recruitment Award.    A recruitment award (the
"Recruitment Award") will be in the form of a credit of Stock Fund Units,
Interest Fund Index II Units or Mutual Fund Units to the Participant's Company
Account. The award may not be less than 500 Stock Fund Units or $5,000, nor more
than 10,000 Stock Fund Units or $100,000, but otherwise shall be determined by
the Committee in its sole discretion.

        C.    Conditions to Crediting of Recruitment Award.    The Recruitment
Award will be credited to the Participant's Company Stock Fund Subaccount,
Company Insurance Fund Subaccount or Interest Index Fund II Subaccount only if
the Participant executes an Agreement Not to Compete in a form specified by the
Committee.

        D.    Vesting.    If the Participant has a Termination of Employment at
any time within four (4) years after a grant of a Recruitment Award the
Participant will forfeit all of the Stock Fund Units, Mutual Fund Units or
Interest Index Fund II Units credited with respect to such Recruitment Award
regardless of the reason for the Termination of Employment. Otherwise, the
Recruitment Award will vest on the fourth (4th) anniversary of the grant.
Notwithstanding any vesting pursuant to this paragraph D, the Participant will
forfeit all Stock Fund Units, Mutual Fund Units or Interest Index Fund II Units
if his or her employment is terminated with material cause as determined by the
Committee, or he or she breaches or challenges (whether before or after
Termination of Employment) the validity of the Agreement Not to Compete.

        E.    Distributions.    Notwithstanding any other provisions of the
Plan, distributions to a Participant with respect to vested Stock Fund Units,
Mutual Fund Units and/or Interest Index Fund II Units credited under this
Appendix C shall be made only following the Participant's Termination of
Employment and subject to the provisions of the Participant's Agreement Not to
Compete.

        F.    Administration.    The provisions of this Appendix C shall be
administered by the Committee in its discretion in accordance with Section 8 of
the Plan.

18

--------------------------------------------------------------------------------


APPENDIX D

SPECIAL AWARDS


        A.    Eligibility.    Employees designated by the President or Chief
Executive Officer of CB Richard Ellis Services, Inc. are eligible to receive
special awards and shall thereupon become Participants in the Plan.

        B.    Amount and Form of Special Awards.    The amount of any special
award shall be determined by the President or Chief Executive Officer of CB
Richard Ellis Services, Inc. The award may be in the form of a credit to a
Company Sub-account of Stock Fund Units, Interest Index Fund II Units or Mutual
Fund Units.

        C.    Conditions to Special Awards.    The President or Chief Executive
Officer of CB Richard Ellis Services, Inc. may attach such conditions to a
special award as such officer deems appropriate.

        D.    Vesting.    Special awards shall be subject to such vesting
requirements as the President or Chief Executive Officer of CB Richard Ellis
Services, Inc. shall determine but not withstanding any vesting provisions all
amounts credited pursuant to a special award shall be forfeited in their
entirety if the Participant experiences a Termination of Employment for material
cause (as defined at the time each special award is made).

        E.    Distribution.    Notwithstanding any other provisions of the Plan,
distributions under this Appendix D shall be made only upon the Participant's
Termination of Employment.

        F.    Administration.    Except as otherwise specifically provided, the
provisions of this Appendix D shall be administered by the Committee in its
discretion in accordance with Section 8 of the Plan.

19

--------------------------------------------------------------------------------


APPENDIX E

INTEREST INDEX FUND I UNITS


        A.    Interest Index Fund I Units are units of deemed investment by
Deferrals whereunder Deferrals are credited with interest at the then current
rate payable by CBRES on its senior debt, determined by the Committee in its
discretion.

        B.    Interest Index Fund I Units are a permitted deemed investment
under the Plan with respect to Deferrals credited to a Participant's Employee
Account prior to April 1, 2000. Such deemed Interest Index Fund I Units are
credited to a Participant's Employee Interest Index Fund I Subaccount under the
Plan. The Employee Interest Index Fund I Subaccount is 100% vested and
non-forfeitable, and distributable in accordance with Section 7.1 of the Plan.
On and after April 1, 2000 no amounts from Deferrals or any other source may be
deemed to be invested in Interest Index Fund I Units. However, Interest Index
Fund I Units may be deemed to be converted to Stock Fund Units as an investment
change under Section 5.1 of the Plan, at the deemed value of Stock Fund Units at
the effective date of the change (but may not thereafter be converted back to
Interest Index Fund I Units). A Deferral election in effect April 1, 2000
contemplating deemed investment in Interest Index Fund I Units may be revoked by
the Participant or reallocated to other deemed investment options.

20

--------------------------------------------------------------------------------


APPENDIX F

CONSEQUENCE AND OPTIONS TO PLAN PARTICIPANTS UPON MERGER


        If the Company merges with Blum CB Corp., a wholly-owned subsidiary of
CBRE Holding, Inc., in a "going private" transaction (the "Merger"), the Plan
shall be amended and restated as follows:

        A.    The first sentence of Section 2.31 of the Plan will be amended to
read as follows: "Stock" means the Class A Common Stock, par value $0.01 per
share, of CBRE Holding, Inc."

        B.    No new Deferrals to the Stock Fund will be permitted.

        C.    All Stock Fund Units arising from the 1999 Company Match, the
Retention Program or the Recruitment Program (to the extent not vested prior to
the completion of the effective date of the Merger) will automatically be
converted from a right to receive a distribution of a share of common stock of
CBRE to the right to receive a share of Class A common stock of CBRE
Holding, Inc.

        D.    Except as set forth in item E below, each Stock Fund Unit arising
from employee Deferrals or the 1999 Company Match (to the extent vested prior to
the effective date of the Merger) may at the election of the Participant and in
accordance with the procedures established by the Committee: (a) be converted
into the right to receive at the time of distribution one share of CBRE Holding
Class A Common Stock or (b) be converted at a value of $16 per Stock Fund Unit
into an interest in Interest Index Fund II Units or Mutual Fund Options as
elected by the Participant or if no such election is made in a money market
Mutual Fund Option selected by the Committee.

        E.    Item D above shall apply only to U.S. employees and U.S.
independent contractors resident in California, Illinois, New York or
Washington. Former employees and independent contractors, non-U.S. employees and
independent contractors and independent contractors not resident in California,
Illinois, New York or Washington automatically will have their vested pre-Merger
Stock Fund Units converted at a $16 per unit value into an interest in Interest
Index Fund II or Mutual Fund Options as elected by the Participant or if no such
election is made in a money market Mutual Fund Option selected by the Committee.
Allocations pursuant to items D and E above to Interest Index Fund II Units are
limited by the $20 million maximum allocation to such fund.

        F.    In accordance with procedures set by the Committee, designated
managers (certain managers selected by the Board) may elect to convert a portion
of their interest in Mutual Fund Units into Stock Fund Units at a $16 per unit
value until such conversion results in a total of not more than 162,500 new
Stock Fund Units.

21

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.11



CB RICHARD ELLIS DEFERRED COMPENSATION PLAN (As Amended and Restated Effective
October 1, 2001)
CB RICHARD ELLIS DEFERRED COMPENSATION PLAN (As Amended and Restated Effective
October 1, 2002)
EXHIBIT A Participating Employers in the CB Richard Ellis Services, Inc.
Deferred Compensation Plan as of June 1, 2001
APPENDIX A THE COMPANY MATCH PROGRAM (1999 and 2000 Only)
APPENDIX B RETENTION PROGRAM (2000 ONLY)
APPENDIX C RECRUITMENT PROGRAM
APPENDIX D SPECIAL AWARDS
APPENDIX E INTEREST INDEX FUND I UNITS
APPENDIX F CONSEQUENCE AND OPTIONS TO PLAN PARTICIPANTS UPON MERGER
